Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 26, 2018

                                     No. 04-18-00524-CR

                                Braulio TIRADO-MORALES,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 6200
                        Honorable Maria Teresa Herr, Judge Presiding


                                        ORDER
        The reporter’s records in these companion cases were originally due on August 31, 2018.
On September 12, 2018, this court sent a notification of late records to the court reporter. See
TEX. R. APP. P. 37.3. On October 17, 2018, this court granted the court reporter’s request for an
extension of time to file the records until November 14, 2018. On November 16, 2018, the court
reporter requested an additional extension of time to file the reporter’s records until December
14, 2018. The request is GRANTED. It is therefore ORDERED that the court reporter file the
reporter’s records no later than December 14, 2018. FURTHER REQUESTS FOR EXTENSION
OF TIME TO FILE THE REPORTER’S RECORD WILL BE DISFAVORED.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2018.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court